         Case 1:21-cv-00261-CWD Document 6 Filed 09/01/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO



 THOMAS ZACHARY ALEC PAULK,
                                               Case No. 1:21-cv-00261-CWD
                        Petitioner,
                                               INITIAL REVIEW ORDER
         v.

 JAY CHRISTENSEN,

                        Respondent.



       Petitioner Thomas Zachary Alec Paulk has filed a Petition for Writ of Habeas

Corpus challenging his 2011 state court conviction for forcible sexual penetration by use

of a foreign object, in violation of Idaho Code § 18-6608. See Dkt. 1. All parties have

consented to the jurisdiction of a United States Magistrate Judge to conduct all

proceedings in this case, in accordance with 28 U.S.C. § 636(c) and Federal Rule of Civil

Procedure 73. See Dkt. 4.

       The Court now reviews the Petition, pursuant to 28 U.S.C. § 2243 and Rule 4 of

the Rules Governing Section 2254 Cases (“Habeas Rules”), to determine whether it is

subject to summary dismissal. For the following reasons, this case must be dismissed for

lack of jurisdiction.




INITIAL REVIEW ORDER - 1
         Case 1:21-cv-00261-CWD Document 6 Filed 09/01/21 Page 2 of 3




                                 REVIEW OF PETITION

1.     Standard of Law for Review of Petition

       Federal habeas corpus relief under 28 U.S.C. § 2254 is available to petitioners who

show that they are held in custody under a state court judgment and that such custody

violates the Constitution, laws, or treaties of the United States. See 28 U.S.C. § 2254(a).

The Court is required to review a habeas corpus petition upon receipt to determine

whether it is subject to summary dismissal. Summary dismissal is appropriate where “it

plainly appears from the face of the petition and any attached exhibits that the petitioner

is not entitled to relief in the district court.” Habeas Rule 4.

2.     Discussion

       Petitioner previously brought a habeas corpus action in this Court challenging the

same 2011 conviction. That petition was denied and dismissed with prejudice in 2019.

See Paulk v. Tewalt, No. 1:16-CV-00118-BLW, 2019 WL 2518107, at *12 (D. Idaho

June 17, 2019), certificate of appealability denied, No. 20-35599, 2020 WL 7873245 (9th

Cir. Nov. 20, 2020).

       Before a prisoner can file a second or successive federal habeas corpus petition

challenging the same conviction, parole revocation, or sentence as in a previous habeas

corpus petition, he must first obtain authorization from the United States Court of

Appeals for the Ninth Circuit. 28 U.S.C. § 2244(b)(3)(A); Cooper v. Calderon, 274 F.3d

1270, 1274 (9th Cir. 2001) (“[A] district court may not, in the absence of proper

authorization from the court of appeals, consider a second or successive habeas

application.”) (internal quotation marks omitted).

INITIAL REVIEW ORDER - 2
            Case 1:21-cv-00261-CWD Document 6 Filed 09/01/21 Page 3 of 3




       The instant Petition challenges the same conviction that was adjudicated in

Petitioner’s previous federal habeas corpus action, and Petitioner has not shown that he

has obtained the required authorization from the court of appeals. Therefore, this case

must be summarily dismissed.

                                          ORDER

       IT IS ORDERED:

       1.      The Petition for Writ of Habeas Corpus (Dkt. 1) is DISMISSED without

               prejudice.

       2.      The Court does not find its resolution of this habeas matter to be reasonably

               debatable, and a certificate of appealability will not issue. See 28 U.S.C.

               § 2253(c); Habeas Rule 11. If Petitioner intends to appeal, he must file a

               timely notice of appeal in this Court. Petitioner may seek a certificate of

               appealability from the Ninth Circuit by filing a request in that court.



                                                   DATED: September 1, 2021


                                                   _________________________
                                                   Honorable Candy W. Dale
                                                   Chief U.S. Magistrate Judge




INITIAL REVIEW ORDER - 3
